DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application claims foreign priority benefit from KR10-20200056992 filed in Korea on 05/13/2020. The priority documents were electronically retrieved 01/22/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 01/25/2021 are considered and attached. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al., (US-20190058264-A1, hereinafter as, JUNG) in view of Wu et al., (US-20190386400-A1, hereinafter as, Wu) and OH et al., (US-20200227819-A1, hereinafter as, OH).
In regards to claim 1, JUNG discloses a display device (fig. 4B, display device, para 0159) comprising: a base layer (substrate 470’, fig. 4B, para 0159); a display layer on the base layer (an emission layer 430’on the substrate 470’, fig.4B, para 0159) and defined with a plurality of light emitting areas and a surrounding area around the plurality of light emitting areas (RGB sub pixels that emit the RGB rays are inherently present and a surrounding areas around the light emission areas, fig.4B); a sensing layer on the display layer and comprising a plurality of first sensing electrodes (Jung shows touch electrode layer 431, fig.4A which can be disposed on the emission layer 430’ on an on-cell type); 
and an antenna layer on the display layer (transparent antenna pattern implementable layer, fig.4A, fig.4B, on the display layer) and comprising a plurality of antennas (comprises plurality of patch antennas 200, para 0130, fig.2B), wherein each of the plurality of antennas comprises a first pattern configured to receive a signal (antenna 200 can transmit or receive the signal, para 0130), 
the second pattern being separated from the first pattern and grounded (pattern 572, para 0161, fig.4C), and wherein each of the first pattern and the second pattern has a mesh structure and overlaps the surrounding area (the antenna patterns first and the second (ground pattern) overlap the surrounding areas, fig.3 and are mesh pattern as shown).
JUNG does not disclose “and a plurality of second sensing electrodes and a second pattern on a same layer as the first pattern.”
Wu et al, discloses and a second pattern on a same layer as the first pattern (main radiating part 4 as the antenna, which is disposed on the upper surface of the dielectric layer 3, para 0029, and the grounds 12, 13 and 14 disposed on the upper part of dielectric layer 3 as well, para 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Wu’s teachings para 0045, that the second ground part, the third ground part and the fourth ground part are arranged on the upper surface of the first dielectric layer so that the antenna element can be grounded via through holes instead of blind holes, and accordingly, the machining process is simplified.

JUNG in combination with Wu does not disclose “and a plurality of second sensing electrodes.”
OH discloses “and a plurality of second sensing electrodes.” (fig.3, first sensing electrode 220 and second sensing electrodes 230).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use OH’s teachings in order to construct a mutual capacitive type touch panel as an alternative to JUNG’s or Wu’s touch sensor type. 
In regards to claim 2, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein the first pattern comprises: a first pattern portion extending along a first direction; and a second pattern portion extending along a second direction crossing the first direction (OH, fig.3, antenna 150 arranged in first direction and second direction).
 In regards to claim 5, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein the sensing layer further comprises a cover insulation layer configured to cover the plurality of first sensing electrodes and the plurality of second sensing electrodes (fig. 4A, insulating layer on which electrodes 431 are disposed, JUNG), and wherein the plurality of antennas are on the cover insulation layer (plurality of antennas disposed on transparent antenna pattern implementable layer which is above the insulating layer, JUNG). 
 In regards to claim 8, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein each of the plurality of first sensing electrodes comprises: a plurality of sensing patterns; and a bridge pattern on a different layer than a layer that the plurality of sensing patterns are on (fig.3, OH, electrodes 230 with bridge patterns, the bridge is on the top layer), and electrically coupled to two adjacent sensing patterns among the plurality of sensing patterns (coupled to two sensing patterns as shown, fig.3, OH), wherein the plurality of antennas are on a same layer as the bridge pattern (fig.1, antenna 110 are on the same layer as electrode 200, OH).
In regards to claim 11, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein the sensing layer further comprises: a plurality of sensing wirings electrically coupled to the plurality of first sensing electrodes and the plurality of second sensing electrodes, respectively (fig.3, routing lines connected to touch sensor electrodes, OH); and a plurality of sensing pads electrically coupled to the plurality of sensing wirings (bonding pads at 250, OH, fig.3), respectively, and wherein the antenna layer further comprises: a plurality of antenna wirings electrically coupled with the plurality of antennas, respectively (fig.2B, feeding lines 220, JUNG); and a plurality of antenna pads electrically coupled to the plurality of antenna wirings, respectively (fig.2B, antenna pad as shown connected to feeding lines 220, JUNG).
In regards to claim 16, JUNG in combination with Wu and OH discloses the display device of claim 1,
JUNG in combination with Wu and OH discloses the invention except for “wherein a thickness of each of the plurality of antennas is greater than a thickness of each of the plurality of second sensing electrodes.”  
Change in size: 
It would have been an obvious matter of design choice to make “wherein a thickness of each of the plurality of antennas is greater than a thickness of each of the plurality of second sensing electrodes,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 

In regards to claim 9, JUNG in combination with Wu and OH discloses the display device of claim 8, JUNG in combination with Wu and OH discloses the invention except for “wherein a distance between the layer that the plurality of sensing patterns are on and the display layer is less than a distance between the layer that the bridge pattern is on and the display layer.”  
Change in size: 
It would have been an obvious matter of design choice to make “wherein a distance between the layer that the plurality of sensing patterns are on and the display layer is less than a distance between the layer that the bridge pattern is on and the display layer,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of OH. 
In regards to claim 17, JUNG discloses a display device (fig. 4B, display device, para 0159) comprising: a display layer (an emission layer 430’, fig.4B, para 0159) comprising a plurality of light emitting areas and a surrounding area around the plurality of light emitting areas (RGB sub pixels that emit the RGB rays are inherently present and a surrounding areas around the light emission areas, fig.4B); a sensing layer comprising: a sensing electrode on the display layer and comprising a plurality of sensing patterns (Jung shows touch electrode layer 431, with plurality of touch electrode patterns, fig.4A which can be disposed on the emission layer 430’ on an on-cell type. Para 0098, touch sensor can be disposed between a window and a display on a rear surface of the window 151, fig.2A) 
and an antenna layer comprising: an antenna on the display layer and overlapping at least a portion of the plurality of sensing patterns (fig. 4A, transparent antenna pattern implementable layer on the display over the touch sensor layer 431 at least overlapping some electrodes); an antenna wiring electrically coupled to the antenna (feeding lines 220, fig.2B coupled to antenna 200); and an antenna pad electrically coupled to the antenna wiring (antenna pad as shown in fig.2B coupled to the feeding lines 220), wherein each of the antenna and the plurality of sensing patterns has openings (fig. 4A, touch electrodes have openings and the antenna has opening 571, at fig.4C), and wherein the openings surround at least one of the plurality of light emitting areas in a plan view of the display layer (the openings will surround at least one sub-pixel RGBs on the display, figs.4A, 4B).   
JUNG does not disclose “and a bridge pattern electrically coupled to the plurality of sensing patterns; a sensing wiring electrically coupled to the sensing electrode; a sensing pad electrically coupled to the sensing wiring;”
OH discloses “and a bridge pattern electrically coupled to the plurality of sensing patterns (fig.3, bridge patterns 225 or 235 of the sensing electrodes); a sensing wiring electrically coupled to the sensing electrode (routing lines, fig.3, connected to the first and second touch sensing electrodes); a sensing pad electrically coupled to the sensing wiring (sensing pad 250 coupled to the routing lines, fig.3)”  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use OH’s teachings to construct a touch sensor system and routing lines pattern in a touch sensor array system as an alternative to JUNG’s design of touch sensor array. 
Allowable Subject Matter
Claims 3-4, 6-7, 10, 12-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 3, JUNG in combination with Wu and OH discloses the display device of claim 2, JUNG in combination with Wu and OH does not disclose “wherein at least one of the plurality of antennas further comprises a third pattern extending along the first direction, wherein the third pattern is arranged between the first pattern portion and the second pattern, and wherein the third pattern has a mesh structure.”  
In regards to claim 4, JUNG in combination with Wu and OH discloses the display device of claim 2, JUNG in combination with Wu and OH  does not disclose “wherein the first pattern portion is defined with a first area and a second area separated from the first area in the first direction, wherein the plurality of antennas comprise a first antenna and a second antenna, and wherein the second pattern portion of the first antenna extends from the first area of the first antenna, and the second pattern portion of the second antenna extends from the second area of the second antenna.”  

In regards to claim 6, JUNG in combination with Wu and OH discloses the display device of claim 5, JUNG in combination with Wu and OH does not disclose “wherein the sensing layer further comprises a planarization insulation layer on the cover insulation layer, and wherein the plurality of antennas are directly on the planarization insulation layer.”   
In regards to claim 7, JUNG in combination with Wu and OH discloses the display device of claim 5, JUNG in combination with Wu and OH discloses  does not disclose “wherein the antenna layer further comprises a dummy pattern separated from the plurality of antennas and on the cover insulation layer, and wherein the dummy pattern has a mesh structure and, in a plan view of the display layer, overlaps the surrounding area and is separated from the plurality of light emitting areas.”   
In regards to claim 10, JUNG in combination with Wu and OH discloses the display device of claim 8, JUNG in combination with Wu and OH does not disclose “wherein the antenna layer comprises a dummy pattern separated from both the plurality of antennas and the bridge pattern, and wherein the dummy pattern is on the same layer as the bridge pattern.”  
In regards to claim 12, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein the base layer comprises: a first base area overlapping the plurality of light emitting areas and the surrounding area; a second base area extending from a first edge portion of the first base area; and a third base area extending from the second base area, and wherein the plurality of sensing pads and the plurality of antenna pads are on the third base area.”  
In regards to claim 13, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein the base layer comprises: a first base area overlapping the plurality of light emitting areas and the surrounding area; a second base area extending from a first edge portion of the first base area; a third base area extending from the second base area; a fourth base area extending from a second edge portion of the first base area different from the first edge portion of the first base area; and a fifth area extending from the fourth base area, wherein the plurality of sensing pads are on the third base area and the plurality of antenna pads are on the fifth base area.”  
In regards to claim 14, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein each of the plurality of sensing wirings is respectively configured with a plurality of sensing conductive layers, wherein each of the plurality of antenna wirings is configured with a single antenna conductive layer, and wherein the single antenna conductive layer is on the plurality of sensing conductive layers.”  
In regards to claim 15, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein each of the plurality of sensing wirings is configured with a first sensing conductive layer and a second sensing conductive layer on the first sensing conductive layer, and wherein each of the plurality of antenna wirings is configured with a first antenna conductive layer on a same layer as the first sensing conductive layer, and a second antenna conductive layer on the first antenna conductive layer and on a same layer as the second sensing conductive layer.” 
In regards to claim 18, JUNG in combination with OH discloses the display device of claim 17, 
wherein the antenna comprises a first pattern configured to receive a signal (JUNG’s antenna 200 can transmit or receive the signal, para 0130) wherein the first pattern comprises a first pattern portion extending along a first direction, and a second pattern portion extending from the first pattern portion along a second direction crossing the first direction (OH, antenna pattern 150 along horizontal and vertical directions as shown, fig.3), 

JUNG in combination with OH does not discloses “ and a second pattern on a same layer as the first pattern, the second pattern being separated from the first pattern and grounded wherein the first pattern portion is defined with a first area and a second area separated from the first area in the first direction, wherein the antenna is provided in plural, and wherein the plurality of antennas comprises a first antenna and a second antenna, wherein the second pattern portion of the first antenna extends from the first area of the first antenna, and the second pattern portion of the second antenna extends from the second area of the second antenna.” 
WU of record discloses and a second pattern on a same layer as the first pattern, the second pattern being separated from the first pattern and grounded (main radiating part 4 as the antenna, which is disposed on the upper surface of the dielectric layer 3, para 0029, and the grounds 12, 13 and 14 disposed on the upper part of dielectric layer 3 as well, para 0044),  
However, JUNG in combination with OH and Wu does not disclose “wherein the first pattern portion is defined with a first area and a second area separated from the first area in the first direction, wherein the antenna is provided in plural, and wherein the plurality of antennas comprises a first antenna and a second antenna, wherein the second pattern portion of the first antenna extends from the first area of the first antenna, and the second pattern portion of the second antenna extends from the second area of the second antenna.” 
Claim 19 depend from claim 18. 
In regards to claim 20, JUNG in combination with Oh discloses the display device of claim 17, 
JUNG in combination with Oh does not disclose “wherein the antenna layer further comprise a dummy pattern separated from the antenna, and wherein the dummy pattern has a mesh structure and, in the plan view of the display layer, overlaps the surrounding area and is separated from the plurality of light emitting areas.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627